Citation Nr: 0000894	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic headaches, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for left 
wrist disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to an increased disability rating for headaches, 
rated as 10 percent disabling, and a left wrist condition, 
rated as 0 percent disabling.  Subsequently, in a January 
1996 decision, the RO granted an increased rating, to 10 
percent, for the veteran's left wrist disorder.  In a June 
1996 decision, the RO granted an increased rating, to 30 
percent, for the veteran's post-traumatic headaches.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows the veteran's headaches are 
daily and involve diffuse, throbbing pain of varying 
intensity.  They improve with rest and do not involve nausea, 
vomiting, aura, speech difficulties, or other manifestations 
of migraine.

3.  The medical evidence does not show very frequent 
completely prostrating and prolonged migraine headache 
attacks productive of severe economic inadaptability.

4.  The veteran's left wrist disorder is currently manifested 
by tenosynovitis of the dorsal compartment, subjective 
complaints of pain on motion and tenderness over the first 
dorsal component with a full range of motion and intact grip 
strength.

5.  Ankylosis of the left wrist is not shown by the medical 
evidence of record.  Two or more major joints are not 
affected.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the veteran's service-connected post-traumatic 
headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8045, 8100, 8205-8412  (1999).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected left wrist 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5214, 
5215  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
headaches and a left wrist disorder and has claimed that the 
disabilities have worsened since last rated; medical evidence 
has been submitted which the veteran's believes supports his 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the veteran's claims are well-grounded, VA has a duty 
to assist with the development of the claims.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the RO obtained all medical evidence that the veteran 
indicated was available and provided the veteran with VA 
examinations of his disabilities.  The veteran has not 
indicated that there is any other relevant evidence available 
but not yet of record.  Overall, the Board finds that no 
further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Finally, in deciding claims for VA benefits, "when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Increased rating for post-traumatic headaches

a. Evidence

Service medical records do not indicate that the veteran had 
headaches prior to enlistment, according to an October 1989 
induction medical examination report and report of medical 
history.

A February 1992 service emergency care record shows that the 
veteran was seen with neck pain after being struck on the 
head by a 75 pound barrel.  A 1.5 centimeter laceration was 
noted on his head.  Neurological examination was 
unremarkable.  There was mild tenderness to palpation of the 
right lateral neck.  X-rays of the cervical spine revealed no 
fracture.  Assessment was muscle strain, right neck.  A 
February 1992 service outpatient record shows that he was 
seen for headaches, occurring since being hit in the head 
with a barrel.  The headaches were generalized with 
occasional white spots noted when standing up too fast.  
Physical examination of the neck revealed a superficial 
laceration, tenderness, and mild soft tissue swelling.  
Assessment was post-traumatic headaches.  The veteran was 
placed on temporary light duty for 1 week due to the post-
traumatic headaches.

The veteran opted to separate from service without undergoing 
a separation medical examination.  He separated from service, 
effective March 1992.

An October 1992 VA examination report shows complaints of 
headaches on the right side of the head about once or twice 
per month, which lasted 2 or 3 days.  Diagnosis was mild, 
post-concussion cephalalgia.

Private outpatient records from April 1992 to August 1994 
show that the veteran was seen for headaches on 4 occasions.

An August 1994 outpatient clinic note indicates complaints of 
headaches.  It notes that the veteran had a long-standing 
history of post-traumatic headaches.

A September 1994 VA admission record shows that the veteran 
was hospitalized for 2 days due to headaches.  Reported 
history was of headaches with sharp pain, but no visual 
difficulties, nausea, emesis, extremity weakness, or speech 
difficulties.  General physical examination was unremarkable.  
Impression was history of chronic headaches, status post head 
injury.  A September 1994 VA neurology consultation report 
indicates that the veteran had a fine tremor of the 
outstretched hands, right greater than left.  There were no 
cerebellar or sensorimotor deficits.  Palpation of vertex 
produced supraorbital radiating pain bilaterally.  Palpation 
to occipital ridge produced periauricular radiating pain.  
Impression was musculoskeletal cephalalgia with probable 
element of greater occipital neuralgia, and secondary 
migraine headaches superimposed and possibly triggered by the 
musculoskeletal headaches.

A September 1994 VA computed tomography (CT) study revealed a 
normal head.

An October 1994 VA surgical report shows that the veteran 
underwent bilateral occipital nerve blocks.  A November 1994 
follow-up note indicates that the procedure did not alleviate 
his headaches.

A November 1994 VA admission record shows that the veteran 
was hospitalized for 5 days due to headaches.  Physical 
examination, including neurologic evaluation, was normal.  An 
electrocardiogram (ECG) was normal.  During hospitalization, 
the veteran was placed on prescription medication for his 
headaches, which he refused to take, indicating that they 
made him sleepy and weak.  Diagnosis was chronic post-
traumatic headaches.

A May 1995 VA neurology consultation report indicates that 
the veteran's headaches numbered approximately 1 per day, 
progressive in severity.  The more severe headaches involved 
throbbing and photophobia.  Headaches occasionally woke the 
veteran at night.  Impression was migraine and 
musculoskeletal headaches.  A September 1995 VA neurology 
consultation report reiterates the veteran's headache history 
and complaints.

A November 1995 VA examination report indicates complaints of 
daily headaches, lasting about 30 minutes to 3 or 4 hours.  
The veteran reported occasionally seeing white spots prior to 
onset of headache.  There was no history of nausea.  The 
headaches improved with rest.  Diagnosis was post concussion 
headaches.

VA outpatient records show that the veteran was seen for 
headaches on 3 occasions from March 1996 to December 1996.

A February 1997 VA examination report indicates complaints of 
constant headaches that were diffuse and severe.  The veteran 
indicated that he was unable to hold a job due to them.  He 
had headaches every day, lasting all day, with variable 
intensity.  He denied any visual symptoms, except for 
occasional black spots.  There was no nausea, vomiting, or 
aura.  Neurological examination of the cranial nerves was 
normal, as was sensory examination.  Impression was that the 
veteran had a headache disorder consistent with a post-
traumatic headache disorder.  After review of the claims 
file, the physician remarked that the veteran's work-up was 
essentially normal for organic disease to explain his 
headaches.  He probably also had tension headaches with a 
musculoskeletal component.

b.  Analysis

The veteran's service-connected post-traumatic headaches were 
most recently rated pursuant to DC 8045-8100 of the Rating 
Schedule, indicating that they are caused by brain trauma and 
are rated by analogy to migraines.  38 C.F.R. § 4.124a, DC 
8045, 8110  (1999).  DC 8045 pertains to brain disease due to 
trauma.  It states that a purely neurological brain trauma 
disability is to be rated according to the DC that 
specifically deals with such disability, and that purely 
subjective complaints, e.g. headache, recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under DC 9304, unless there is a diagnosis of multi-
infarct dementia due to brain trauma.  38 C.F.R. § 4.142a, DC 
8045, 9304  (1999).

In this case, the medical evidence consistently shows that 
the veteran's service-connected headaches are "post-
traumatic" in nature.  In addition, they are manifested only 
by subjective complaints of constant pain, with occasional 
throbbing and observance of white or black spots.  Objective 
evaluation has been consistently negative.  Physical and 
neurological examinations have been entirely unremarkable.  
X-rays, ECG, and head CT have all been negative.  As stated 
in the most recent 1997 VA examination report, medical 
treatment is negative for any organic disease to explain the 
headaches.  In light of the lack of any objective 
manifestations, the Board finds that the most appropriate 
disability rating under DC 8045 is 10 percent.

As stated above, and to the veteran's benefit, he has been 
rated as 30 percent disabled by analogy based on DC 8100.  DC 
8100 pertains to migraines and authorizes a 30 percent rating 
for migraines "[w]ith characteristic prostrating attacks 
occurring on average once a month over last several months."  
38 C.F.R. § 4.124a, DC 8100  (1999).  A maximum 50 percent 
rating is authorized when there is "very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability."  Id.

In this case, after careful review of the record, the Board 
concludes that the veteran's service-connected headaches 
warrant the current 30 percent rating under DC 8100.  
Specifically, it finds that his headaches are frequent.  In 
1992, he reported that they occurred once or twice per month.  
Beginning in 1994, he reported that they were daily.  Medical 
records show that the veteran has been admitted and evaluated 
for his headaches on several occasions over the last few 
years.  Overall, the Board finds that his headaches are 
"very frequent."  See 38 C.F.R. § 4.124a, DC 8100  (1999).  
However, the headaches must also involve "completely 
prostrating and prolonged attacks" that are "productive of 
severe economic inadaptability" in order for an increased 
rating to be granted.  Id.  Here, the medical evidence does 
not indicate such a severity of symptoms.  Mainly, his 
headaches consist of diffuse throbbing pain, of varying 
intensity.  The veteran also intermittently reported seeing 
white or black spots prior to onset of the headaches.  
However, the medical evidence consistently shows that his 
headaches do not involve any nausea, vomiting, aura, speech 
difficulty, extremity weakness, or other manifestation of 
migraine.  The headaches improved with rest.  Overall, the 
Board concludes that the veteran's headaches do not have 
"very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability."  Id.  
Therefore a disability rating in excess of 30 percent under 
DC 8100 is not warranted.

It is noteworthy that the veteran's headaches are post-
traumatic and, apparently, musculoskeletal in nature.  A 
September 1994 VA admission report indicates that his head 
pain likely involved occipital neuralgia.  Therefore, his 
disability could alternatively be rated under neuralgia of 
the cranial nerves.  Neuralgia of the cranial nerves is to be 
rated based on paralysis of the affected nerve, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124  (1999).  Paralysis of the cranial nerves is 
addressed in DC 8205-8412.  38 C.F.R. § 4.124a  (1999).  
Under these DCs, moderate incomplete paralysis of any of the 
cranial nerves warrants a 10 percent disability rating.  Id.  
Therefore, a rating in excess of 30 percent is not available 
under these codes.

Overall, the Board finds that the veteran's headaches are of 
such severity as to warrant the current 30 percent rating 
under DC 8045-8100 of the Rating Schedule.  A higher rating 
is not warranted.  As a result, his claim must be denied.  
The evidence in regards to this issue is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required under the provisions of 38 U.S.C.A. 
§ 5107(b.)


III.  Increased rating for left wrist disorder

a.  Evidence

Service medical records note no left wrist problems upon the 
veteran's entry into active duty, according to an October 
1989 induction medical examination report.  The associated 
report of medical history indicates that the veteran was 
right-handed.

A March 1991 service outpatient record reflects that the 
veteran had left wrist pain of 2 weeks duration.  There was a 
history of tenosynovitis which had been injected with 
steroids prior to service.  Physical examination revealed a 
tender left wrist over the distal radius.  There was pain 
with side-to-side range of motion.  The wrist was 
neurovascularly intact.  Assessment was tenosynovitis, left 
wrist.  The veteran was provided a wrist splint.  He was 
placed on temporary limited duty for 2 weeks for a strained 
left wrist.  Another March 1991 outpatient record indicates 
that his left wrist pain was persisting.  X-rays were 
negative for fracture or dislocation.  Assessment was 
tendonitis, left wrist.

No further treatment for any left wrist problems in shown in 
the service medical records.

Subsequent to service, an October 1992 VA examination report 
indicates that the veteran complained of left wrist soreness.  
He denied a history of any injury, sprain, or fracture.  
Physical examination revealed some slight tenderness with 
ulnar and radial deviation.  Palmar flexion and dorsiflexion 
caused no difficulty.  X-rays of the left wrist were 
negative.  Diagnosis was history of tendonitis, left wrist.

Private medical records from April 1992 to August 1994 show 
no complaints of or treatment for any left wrist problems.

October 1994 and November 1994 VA outpatient notes indicate 
that the veteran complained of left wrist pain.  A November 
1994 VA medical care record indicates, as medical history, 
that the left wrist was status post-fracture 3 years prior.  
Objective examination revealed normal active range of motion 
of the hand and fingers.  A December 1994 VA rehabilitation 
medicine record indicates that the veteran fractured his left 
wrist 3 years prior and had had pain since that time.  X-rays 
were negative for fracture or dislocation.  Carpal bones were 
intact.  Hand grip was 120 pounds in right hand and 80 pounds 
in left hand.  There was pain on the lateral side of the left 
wrist.  There was no atrophy.  Passive and active abduction 
of the wrist was painful.  There was sensitivity to 
palpation.  There was sensory impairment to pinprick of the 
left thumb.  Impression was left wrist tendonitis secondary 
to old injury.

A November 1995 VA examination report indicates that, 
according to medical history provided by the veteran, he 
injured his left wrist in service when a 75 to 80 pound drum 
fell on it.  Current complaints were of pain on lifting heavy 
objects and limited motion.  Examination revealed no 
swelling, deformity, subluxation, or instability of the left 
wrist.  Range of motion was radial deviation to 20 degrees, 
ulnar deviation to 10 degrees, palmar flexion to 40 degrees, 
and dorsiflexion to 68 degrees.  On the right, radial 
deviation was to 25 degrees, ulnar deviation to 42 degrees, 
palmar flexion to 75 degrees, and dorsiflexion to 70 degrees.  
X-rays were essentially negative.  Diagnosis was residuals of 
trauma, left wrist.

VA outpatient notes from October 1995, March 1996, and 
December 1996 indicate that the veteran had left wrist pain.

A February 1997 VA examination report reflects that the 
veteran injured his left wrist when a drum hit it.  Current 
complaints were of pain.  Physical examination revealed a 
full range of motion of the left wrist and hand.  There was 
tenderness over the first dorsal component with a positive 
Finkelstein's test.  There was intact motor function with 
good grip component and intrinsic function.  There was 
palpable radial pulse.  There was no tenderness about the 
dorsal wrist.  There was no tenderness of the left arm and no 
instability on motion.  X-rays showed no obvious bony 
abnormality.  Impression was left de'Quervains first dorsal 
tenosynovitis.  It was remarked that the veteran's complaints 
were consistent with first dorsal compartment tenosynovitis, 
which was aggravated by his injury in service.

b.  Analysis

The veteran's left wrist disorder is currently rated under 
Diagnostic Code (DC) 5024-5215 of the Rating Schedule, 
indicating that it involves tenosynovitis and is rated based 
on limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, 
DC 5024, 5215  (1999).  Initially, the Board finds that 
rating the veteran's disability under these DCs is 
appropriate, given that the most recent medical evidence 
indicates that his disability involves tenosynovitis and that 
DC 5024 specifically pertains to tenosynovitis.  See 
38 C.F.R. §§ 4.20, 4.27  (1999) (In determining the proper 
rating for the veteran's service-connected disability, the 
Board must use the DC in the Rating Schedule that most 
closely resembles the condition, both in terms of the 
functions affected and anatomical localization, as well as 
symptomatology.).
 
DC 5024 addresses tenosynovitis and authorizes a disability 
rating based on limitation of motion of the parts affected, 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024  
(1999).  Degenerative arthritis is addressed in DC 5003.  It 
states that degenerative arthritis is to be rated based on 
limitation of motion of the part affected.  38 C.F.R. 
§ 4.71a, DC 5003  (1999).  When limitation of the part 
affected is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  In the absence 
of limitation of motion, DC 5003 authorizes a 10 percent 
rating with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, and a 20 percent 
rating when such involvement includes occasional 
incapacitating exacerbations.  Id.

Limitation of motion of the wrist is addressed in DC 5215.  
It authorizes a maximum 10 percent disability rating for 
limitation of wrist motion resembling dorsiflexion of less 
than 15 degrees or palmar flexion limited in line with 
forearm.  38 C.F.R. § 4.71a, DC 5215  (1999).  Regulations 
provide that, in every instance where the Rating Schedule 
does not provide for a 0 percent (noncompensable) disability 
rating for a diagnostic code, such a rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31  (1999).

In this case, the most recent medical evidence shows that the 
veteran's left wrist has normal range of motion, according to 
the 1997 VA examination report.  Less recently, in November 
1995, the wrist was reported to have radial deviation to 20 
degrees, ulnar deviation to 10 degrees, palmar flexion to 40 
degrees, and dorsiflexion to 68 degrees.  These medical 
documents do not indicate that the veteran's limitation of 
range of motion approaches dorsiflexion of less than 15 
degrees, nor of palmar flexion in line with the forearm.  In 
fact, none of the medical evidence of record indicates such a 
severity of limitation of range of motion.

Objectively, the veteran's left wrist disability does not 
meet the criteria for a 10 percent disability rating under DC 
5215.  However, for musculoskeletal disabilities, the United 
States Court of Appeals for Veterans Claims (formerly Court 
of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were 
not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  In this case, the veteran's disability appears to be 
predominantly functional in nature.  While he most recently 
had full range of motion, pain on motion has been 
consistently noted in the medical evidence.  Of course, this 
pain is usually reported as a subjective complaint by the 
veteran.  As such, his credibility must be ascertained.  See 
Justus v. Principi, 3 Vet. App. 510 (1991).  Here, the Board 
has some doubts as to the veteran's credibility.  This doubt 
arises from inaccurate medical history provided by the 
veteran to his medical care providers.  Specifically, the 
Board finds that the veteran recently informed his treating 
physicians that he "fractured" his left wrist during 
service, and that it was "injured" during service when a 75 
pound drum hit it.  However, a review of service medical 
records shows that the veteran's left wrist was only treated 
on one occasion (in March 1991) and that his only medical 
history was of tenosynovitis that existed prior to service.  
At that time, X-rays were negative for any fracture.  While 
service medical records do show that the veteran was injured 
by a heavy drum during service, that injury involved his 
right forearm, not his left wrist.  After service, during the 
veteran's first VA examination in October 1992, he reported 
no history of any left wrist injury, sprain, or fracture.  
However, beginning on or about November 1994, he consistently 
reported that he fractured his left wrist and that the injury 
was caused by a drum that fell on it.  To date, X-rays have 
consistently shown no fracture of the left wrist.  Overall, 
the Board has reason to doubt the veteran's statements, 
including those as to pain on motion of the wrist.

Nevertheless, the Board cannot conclusively state that the 
veteran has no pain on motion of the left wrist.  As such, it 
accepts that the veteran has some functional impairment 
caused by his service-connected left wrist disability.  His 
pain on motion causes some functional limitation of motion.  
The Board finds no other functional impairment.  The evidence 
shows that his wrist has no swelling, deformity, instability, 
atrophy, or other functional impairment.  In light of the 
above, the Board finds that a 10 percent rating for 
limitation of motion of the wrist is warranted.  38 C.F.R. 
§ 4.71a, DC 5215  (1999).

Because the maximum rating under DC 5215 is 10 percent, the 
veteran is not entitled to a higher rating under that code.  
The Board must look to other DCs in the Rating Schedule to 
determine if a rating in excess of 10 percent is warranted.  
See 38 C.F.R. §§ 4.1, 4.2, 4.13  (1999).

After review of the regulations, the Board finds no DC in the 
Rating Schedule that authorizes a disability rating in excess 
of 10 percent for the veteran's left wrist disorder.  While 
DC 5214 allows for a higher disability evaluation, it 
pertains to ankylosis of the wrist.  38 C.F.R. § 4.71a, DC 
5214  (1999).  The veteran does not have ankylosis.  
Similarly, while DC 5003 authorizes a 20 percent rating when 
2 or more joints are affected, the veteran's disability only 
involves 1 major joint, his left wrist.  38 C.F.R. § 4.71a, 
DC 5003  (1999).

Overall, after careful review of the entire record, the Board 
finds that the veteran's left wrist disorder most closely 
reflects a 10 percent rating, based on functional impairment, 
and that a higher rating is not warranted under the Rating 
Schedule.  As a result, his claim for an increased disability 
rating is denied.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. 4.71a, DCs 5003, 5024, 5214, 5215  (1999).   The 
evidence in regards to this issue is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required under the provisions of 38 U.S.C.A. § 5107(b.)

IV. Conclusion

Application of the extraschedular provisions is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (1999).  There 
is no objective evidence that the service- connected 
disabilities at issue presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  In this regard, while the 
veteran maintains that he is unable to work because of 
persistent headaches, as previously indicated, there is no 
objective evidence of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.


ORDER

An increased disability rating for service-connected post-
traumatic headaches is denied.

An increased disability rating for service-connected left 
wrist disorder is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

